G-antt,
This is a suit in equity by Mrs. Belle McNair Ilgenfritz against her husband, W. D. Ilgenfritz, and his brother, C. E. Ilgenfritz, to set aside a deed, made by herself and husband to the brother, 0. E. Ilgenfritz, by which they conveyed to him a house and lot in the city of Sedalia and to re-vest the title thereto in plaintiff. The circuit court gave plaintiff a decree as prayed and defendants appeal.
The plaintiff lived in St. Louis prior to her marriage, and her husband resided in Sedalia. After the marriage they went to Sedalia to live. In June, 1884, and during the coverture, the husband, W. D. Ilgenfritz, with his own means, purchased the lot of ground-in question and caused it to be conveyed directly to his wife, the plaintiff, by a general warranty deed without words limiting it to her sole and separate use. Afterwards with his own money he erected a dwelling house on this lot.
Plaintiff and her husband did not live happily together and in the latter part of November, 1887, she left him and returned to her father’s house in St. Louis, where, according to all the testimony, she has since continued to reside. On the fifth of December her husband followed her to St. Louis. He took with him a deed that he had caused to be drawn, to the lot in question. He sought an interview with plaintiff and represented to her that it was necessary to enable him to support her and their children for them to sell their home, the house and lot in suit; that his brother and co-defendant, C. E. Ilgenfritz, who was the proprietor of a hardware store in Sedalia, had agreed that if plaintiff would convey the house and lot to him, for $5,000, he would transfer to plaintiff’s husband an interest of that value in said hardware store, out of the profits of which her husband could maintain his family. *433It was mutually agreed at the time that plaintiff and her husband would live apart from each other for an indefinite period. This agreement to live apart and her consent to execute the deed as requested by her husband were obtained after consulting with her father, Mr. McNair.
At the suggestion of her father, and as an earnest of good faith that her husband was obtaining the deed for the purposes he had asserted, her husband gave plaintiff the following written agreement:
“Whereas, I and my wife, Belle McNair Ilgenfritz, have agreed to live separate for a time, she to remain at her father’s house, and whereas, she has this day signed a deed conveying to C. E. Ilgenfritz certain house and lots in Sedalia, Mo., the proceeds whereof have been turned over to me, the said house and lot having heretofore been paid for by me and the title to the same placed in her name, now, in consideration of the premises, I agree to' pay to Charles A. McNair, as trustee for my said wife, the sum of $30 per month for each and every month during the time we may remain separated.
“In testimony whereof I have hereunto set my hand and seal this fifth day of December, 1887.
“W. D. Ilgenfritz.
“The above is to become null and void in case she ceases to live at her father’s house or applies for a divorce.”
At the time this agreement was signed and delivered, plaintiff and her husband executed the deed to the lot in suit to his brother, C. E. Ilgenfritz, his co-defendant, for the expressed consideration of $5,000. Her husband, with some delays, paid the $30 per month for seven months and then refused to make any other payment. The evidence is uncontradicted that C. E. *434Ilgenfritz at the time of the execution of the deed paid nothing for it. He did not sell or transfer to W. D. Ilgenfritz any share in his hardware business at that time. In December, 1888, the plaintiff commenced this action to rescind the deed. In May, 1889, the hardware business of C. E. Ilgenfritz was incorporated and W. D. Ilgenfritz took $3,500 worth of stock in the new company. His explanation of this is that it was found on a settlement that he owed his brother $1,500 and he took stock for the balance due. Nothing whatever was said about this $1,500 of indebtedness at the time the plaintiff made the deed.
It turns out in evidence that since the institution of this suit O. E. Ilgenfritz, the brother, has conveyed •all his hardware stock to his mother and two brothers, W. D- and Linn Ilgenfritz, and he has conveyed this lot to his mother. Indeed there cannot be a rational doubt that C. E. Ilgenfritz, up to May, 1889, held the title to the house and lot in suit under a verbal agreement as a trustee for W. D. Ilgenfritz and the mother is, a grantee pendente lite,, with full notice. She lives in the house with W. D. Ilgenfritz and he testified he had no doubt she would convey it back to him at any time his wife would return and live with him. He also gave evidence to the effect that he had endeavored to get his wife to return to him and expressed much affection for her, all of which she very emphatically denied. The plaintiff and her sister testified that plaintiff had charged her husband with tricking her out of the property and that he admitted he had to do so to prevent her mortgaging it. This he denies.
Upon the trial, the defendants sought to interrogate the plaintiff as to where she had gotten the money with which to return to her father’s home, and as to what reason she had for leaving her husband and for refusing to return to him, and as to whether or not he *435had not asked her to return and had offered to procure a re-conveyance of the property in question, and as to whether her husband had given any reason to her father for discontinuing the monthly payments, to all of which said questions the court sustained objections because the evidence sought was immaterial, and to this the defendant excepted. The court found the issues for the plaintiff and entered a decree annulling the aforesaid deed and re-vesting in the plaintiff the title to the property in question in the same manner and with the same effect as she held it at the date of said conveyance.
I. The conveyance to plaintiff of the lots in suit, by Ittel and wife, was made by the direction of her husband, without suggestion on her part and without any undue influence by her. Under such circumstances, when the deed was executed and delivered to her, that instant the title vested in her, and her husband was powerless to revoke it. There is no evidence that there was any agreement that she was to take and hold the same in trust for him, and in the absence of such proof, the clearly settled rule in this state is that the husband is presumed to have intended it as a provision for and settlement upon her for her own benefit, and not as a resulting trust for himself. 2 Pomeroy’s Equity [2 Ed.], sec. 1039; Schuster v. Schuster, 93 Mo. 438; Seibold v. Christman, 75 Mo. 308; Seibold v. Christman, 7 Mo. App. 254; Price v. Kane, 112 Mo. 412; Kinzey v. Kinzey, 115 Mo. 496. In the further investigation of this cause, then, the house and lots in suit must be, and will be, considered as absolutely the property of the plaintiff, as if she had acquired the same by her own separate means and estate, or by gift or grant from some other source, independent of her husband, and the obtaining of the deed thereto by her husband for his brother must be subjected to the same *436rigid scrutiny that would be exercised if the husband had not furnished the money with which the property was bought.
II. The plaintiff in the circuit court, and again in this court, assumes, and we think correctly, that this, conveyance of her real estate, being, in fact, all the property of which she was at the time the owner, to her husband (because in equity, it was conveyed to him, his brother being a mere conduit) is presumptively invalid. The jurisdiction of a court of equity attaches, in a case like this, from the fact of the existence of the fiduciary relation, a relation of confidence subsisting between the parties. The courts do not require as essential, any additional circumstances, such as mental weakness, old age, ignorance, pecuniary distress or the like. These conditions may, and often do, accompany transactions between those holding confidential relations, but they are merely incidental, not essential in determining the jurisdiction of equity to interpose and correct any wrong done. • The supreme court of Michigan in Witbeck v. Witbeck, 25 Mich. 439, said: “It has always been found necessary to examine jealously into all transactions whereby the husband gets an advantage over the wife, not plainly spontaneous on her part.”
Pomeroy, in his most excellent treatise on Equity Jurisprudence, says: “The doctrine to be examined arises from the very conception and existence of a fiduciary relation. While equity does not deny the possibility of valid transactions between the two parties, yet because every fiduciary relation implies a condition of superiority held by one of the parties over the other in every transaction between them by which the superior party obtains a possible benefit, equity raises a presumption against its validity, and casts upon that party the burden of proving affirmatively its compliance with equitable requisites and of thereby overcoming the presumption.” Sec. 956.
*437In Tate v. Williamson, sec. 956, 1 Law Reports, Equity Oases, 528 (1865-66), Sir W. Page Wood, vice-chancellor, announced the rule as follows: “The broad principle on which the court acts in cases of this description is that, wherever there exists such a confidence, of whatever character that confidence may be, as enables the person in whom confidence or trust is reposed to exert influence over the person trusting him, the court will not allow any transaction between the parties to stand, unless there has been the fullest and fairest explanation and communication of every particular resting in the breast of the one who seeks to establish a contract with the person so trusting him.” Rhodes v. Bate, Law Report, 1 Ch. App. 252; Billage v. Southee, 9 Hare 534-540; Hatch v. Hatch, 9 Vesey 292; Smith v. Kay, 7 House of Lords Cases 750; Noble’s Adm’r v. Moses Brothers, 81 Ala. 530; Huguenin v. Baseley, 14 Vesey’s Chy. 273; Ranken v. Patton, 65 Mo. 378; Garvin’s Adm’r v. Williams, 44 Mo. 476. In no jurisdiction has this rule been followed more rigidly and uniformly than in the courts of Missouri.
Applying the test to this transaction, .we have the relation of the most sacred confidence recognized by the law. The common law regarded a married woman as utterly incapable of making a contract with her husband. If the ordinary trustee is to be considered the superior in dealing with his ward, or cestui que trust, much more must the husband be considered as the superior in dealing with his wife, and capable of wielding a far greater influence.
The facts surrounding this transaction fully justified the trial judge in finding that while this deed was nominally made to O. E. Ilgenfritz, the brother, it was held by the brother for the husband, until May, 1889. William D., the husband, testifies that he paid no rent to O. E. Ilgenfritz; that his brother never paid him *438anything for the property except the interest in the store; that prior to May, 1889, there was no definite arrangement as to his acquiring any interest in the store; ‘ ‘jEd. did not exercise any ownership over the house and lot; there ivas no valuation put upon the property before the deed was made.” Looking at the substance of things, this husband in December, 1887, obtained from his wife property of the value of $5,000, upon a representation that he had already arranged to have stock to that amount in the hardware business, the profits of which would enable him to support his wife and children.
From this testimony we can come to no other conclusion than that the defendant, husband, intended to and did create the belief on the part of his wife that all that was necessary to consummate the trade which would enable him to provide for her, and her children, was the execution of this deed, and unless she did so, he would be without employment or means; that the other details were settled. In the written agreement he gave her at the time, he states that the proceeds of the sale to his brother had been already turned over to him. There is. no pretense now, that at that time, nor for fifteen months afterwards, any trade for this house had been made with his brother, or that his brother had paid him one cent therefor.
The argument of the learned counsel for defendant proceeds on the theory that the evidence does not make out a case of fraudulent representation in this, that it fails to state any existing or past facts that were false; that the case depends entirely upon his promises for the future. It seems to us that defendant has failed to note the obvious distinction between the rule of equity governing a transaction between parties standing in a confidential relation and one in which the parties bear no such relation and deal at arm’s length. *439When the plaintiff alleged and proved that the defendant, her husband, had obtained from her a deed to her house and lot, property of the value of $5,000, which had been legally vested in her; that she had only received from him $210, either in payment therefor or as her marital right, for her support, since the execution of that deed; and that this conveyance was made for his immediate benefit at his solicitation and not as her voluntary spontaneous act, equity at once raised a presumption against the fairness and validity of the deed and cast upon defendants the burden of proving affirmatively that the transaction was equitable and just, to overcome the presumption.
The defendant then has the laboring oar in this ease. It may be that if he had dealt with someone with whom he bore no confidential relations and the trade had been impeached, the deed might have not been set aside because his opponent relied on his promises, but when called upon to account to a chancellor for the manner in which he obtained all of his wife’s estate, it does not satisfy the conscience of the court to have him say, she was weak enough to rely upon his promises, and that mere promises do not amount to fraudulent representations. He is required to show that this conveyance was the result of her free will and consent, after a full disclosure of all the facts and circumstances. 1 Story’s Equity, secs. 218, 307, 308.
Moreover, the transaction in itself must be equitable and just to her. ' A court of equity will require the utmost good faith on his part as husband. Leavitt v. LaForce, 71 Mo. 353. It will not permit him by a mere promise of $30 per month to obtain her title, and then in seven months discontinue the payment. The inadequacy itself in such a case smacks strongly of fraud. It is very clear that when defendant went to St. Louis he had the full benefit of the advice of legal *440counsel, the wife had none and he suggested none. He took a deed that had been prepared in Sedalia by his lawyer. His representations as to what his brother would do, were not true. It will not do to say these statements were the mere expression of an opinion. The credulous wife did not so regard them. Certainly the written statement that he had already received the proceeds of the sale was entirely without foundation. If he had not received the consideration, and had no agreement as he most clearly had not, why was the deed made to C. E. Ilgenfritz? It seems too plain for discussion, that it was a mere subterfuge to regain a title he had been advised was irrevocably vested in the wife. He did not deal candidly or sincerely with her. He was not obtaining the deed for his brother for a share in the store, but he was simply seeking to obtain title for himself. He has not sustained the burden that was on him and has not rebutted the presumption. The trial court with all the parties before it, was better able to weigh the testimony of these parties than we possibly can be. It is a case where we can very properly and consistently defer to his finding on the credibility of the witnesses.
We see no error in refusing to permit the defendant to require plaintiff to tell where she obtained the money to go to her father’s house or what her reasons were for going home. Whatever they were, defendant consented she might remain there, and her answers could throw no light upon the issue made by the pleadings, nor divest her of her title.
The trial court, we think, was fully warranted in decreeing that the deed should be set aside. There is no merit in the claim that C. E. Ilgenfritz is an innocent purchaser. He was a defendant in this suit long before he claims to have made the trade or paid his brother one cent. The judgment is affirmed.
Barclay, *441Burgess and Sherwood, JJ., Concur. Black, C. J., and Brace and Macearlane, JJ., dissent, in an opinion herewith filed.